DETAILED ACTION
1.	This Office Action is responsive to claims filed for App. 16/638,207 on November 19, 2021. Claims 1-17 and 19-21 are pending. 

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	Claims 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

These claims recite a driving method which has different time phases in which the display driving circuits are latched and driven individually. To clarify, the combination of the driving time phases along with the connections is not taught by the prior art.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 3, 4, 6, 7 and 14-16 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishii ( US 2019/0295464 A1 ).

	Ishii teaches in Claim 1:
	A pixel circuit ( Figure 3, [0086] discloses a pixel circuit with various sub-pixels therein ) comprising: 
a first pixel unit, comprising a first display driving circuit, a first pixel electrode coupled to the first display driving circuit, and a first control circuit coupled to the first display driving circuit ( Figure 4, [0092]+ disclose a plurality of sub-pixels Spix which each include a liquid crystal LQ, retention capacitor and sub-pixel electrode 15 (read these as a first display driving circuit), as well as a memory block 50 and inversion switch 61 (read these a first control circuit). To clarify, please note the sub-pixel located at the intersection of SGL1 and GL1 as the interpreted first pixel unit ); 
a second pixel unit, comprising a second display driving circuit, a second pixel electrode coupled to the second display driving circuit, and a second control circuit coupled to the second display driving circuit ( Figure 4 notes a plurality of the sub-pixel aspects (noted above) which repeat in a matrix form. Please note a second such example as the interpreted second pixel unit, as shown. To clarify, please note another subpixel SPIx located at the intersection of SGL2 and GL1 as the interpreted second pixel unit ), 
wherein the first display driving circuit and the second display driving circuit are coupled to a single display control line ( Figure 4, [0097] shows that sub-pixels in the same row share a common gate line GL1 ); 
( Figures 8 and 9, [0130]+ disclose a driving method in which a positive logic is applied which results in a positive shift and this is applied through the gate lines, such as GL1, which sets the potentials of the nodes N1, etc ); and 
the second control circuit is configured to adjust and latch a voltage of a second positive phase node coupled to the second control circuit and the second display driving circuit, and the second display driving circuit is configured to provide a second display driving voltage to the second pixel electrode under control of the display control signal and the voltage of the second positive phase node ( Figures 8 and 9, [0130]+ show the various positive voltages/phases applied to each sub-pixel to set the corresponding potential. These are done at various step stages, as shown ); and
the first display driving circuit and the second display driving circuit are coupled to a data line. ( Figure 4 shows that both the interpreted first and second sub-pixels, and their respective elements which for display driving circuits, are coupled to a data line. Respectfully, the claim language requires both the first and second display driving circuit to be coupled to a data line; Figure 4 shows a coupling to SGL1 and SGL2, respectively )

	Ishii teaches in Claim 3:
	The pixel circuit according to claim 1, wherein the first pixel electrode comprises a first subpixel electrode and a second subpixel electrode coupled to each other, the first subpixel ( Figures 3 and 4, [0058] discloses sub-pixels within the pixel unit, including red, green and blue, which are coupled to each other, as is known in the art and shown in the LQ connections, as shown )

	Ishii teaches in Claim 4:
	The pixel circuit according to claim 1, wherein: 
the first display driving circuit comprises a first data control subcircuit and a first display control subcircuit ( Figure 4, [0088] shows the memory 50 which stores data and is controlled by a connection to the inversion switch as well as connections to the gate and date lines, to control display ); 
the first data control subcircuit is respectively coupled to the first positive phase node, a first inverting phase node coupled to the first display driving subcircuit and a first latch subcircuit ( A memory naturally stores/latches and is connected to the common electrode drive circuit which has an inversion drive circuit 7 ), the data line ( Figure 4 shows SGL1, for example ), a black screen signal terminal ( [0118] discloses details on FRP signal line which places the display into a black display state ), and a first display control node further coupled to the first display control subcircuit, and configured to control a connection between the first display control node and the black screen signal terminal under control of the first positive phase node and to control a connection between the first display control node and the data line under control of the first inverting phase node; the first display control subcircuit is respectively coupled to the display control line ( Figures 8 and 9, [0101] disclose the timing diagrams which detail the inversion control process in order to place the display into a black state (using  the FRP signals) ), 
the first display control node and the first pixel electrode, and configured to control a voltage of the first pixel electrode according to a voltage of the first display control node under the control the display control signal input by the display control line. ( As noted above, the signals are applied along the FRP and gate lines and, in conjunction with the inversion data, shift the display into various states )

	Ishii teaches in Claim 6:
	The pixel circuit according to claim 4, wherein: the first control circuit comprises a first write control subcircuit and the first latch subcircuit coupled to the first write control subcircuit, the first write control subcircuit is configured to control a connection between the data line and the first positive phase node under control of a first write control line, and the first latch subcircuit is configured to latch the voltage of the first positive phase node, and control a voltage of the first inverting phase node according to the voltage of the first positive phase node. ( Figure 4 shows the gate and data lines which connect to a switching/writing transistor. Figure 18, [0234] discloses more details on this writing transistor WT for each sub-pixel SPix. Based on these control signals applied to the transistor, the sub-pixel is activated to allow for the inversion switching to occur )

	Ishii teaches in Claim 7:
	The pixel circuit according to claim 6, wherein the first write control subcircuit comprises a first write control transistor, a control terminal of the first write control transistor is coupled to ( Figure 18, [0234] discloses the connections of the writing transistor WT to the gate lien and data line. The control terminal is connected to the gate line/write control line, the second terminal is connected to the data line and the first terminal is connected to the reading transistor of the memory, [0106] )

	Ishii teaches in Claim 14:
	A pixel circuit driving method for driving the pixel circuit according to claim 1, wherein a display period comprises a data writing phase and a display time phase which are set in this order, the data writing phase comprises a first data writing phase and a second data writing phase ( Figures 8 and 9, [0130] disclose various steps in the writing period, i.e. first, second data writing phases ), the pixel circuit driving method comprises: 
during the first data writing time phase, controlling and adjusting the voltage of the first positive phase node by the first control circuit; during the second data writing time phase, controlling and adjusting the voltage of the second positive phase node by the second control circuit; during the display time phase, latching the voltage of the first positive phase node by the first control circuit, latching the voltage of the second positive phase node by the second control circuit, providing the first display driving voltage to the first pixel electrode by the first display driving circuit under the control of the display control signal input from the display control line and the voltage of the first positive phase node, and providing the second display driving voltage to the second pixel electrode by the second display driving circuit under the control of the display control signal and the voltage of the second positive phase node. ( As disclosed, during each step, a different positive voltage is applied/latched to the various sub-pixels (through the respective memory units), which is then applied to the LQ elements of each sub-pixel to emit the display signal. To clarify, each sub-pixel receives voltages at different times )

	Ishii teaches in Claim 15:
	A display module, comprising N rows and a plurality of columns of pixel circuits comprising the pixel circuit according to claim 1, and N rows of display control lines, wherein N is an integer greater than one ( Figure 4 shows the matrix layout ), 
wherein first pixel units in a nth row of the pixel circuits and second pixel units in the nth row of the pixel circuits are coupled to the nth row of the display control line, and n is a positive integer less than or equal to N. ( As shown in Figure 4, for n=1 (the first of N gate lines), the first and second sub-pixels are shown, both connected to the first gate line )
	
	Ishii teaches in Claim 16:
	The display module of claim 15, wherein first display driving circuits in the first pixel units and second display driving circuits in the second pixel units are coupled to the nth row of the display control line. ( The same reasoning applied above is also applicable here. Considering the sub-pixels are connected to the same gate line, the LQ, capacitor, etc, elements are also connected to the same gate line )

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 2, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii 
( US 2019/0295464 A1 ).

	As per Claim 2:
	Ishii does not explicitly teach “wherein the first control circuit and the second control circuit are mirrored on both sides of the display control line, and the first display driving circuit and the second display driving circuit are mirrored on both sides of the display control line.”

However, the layout is respectfully a design choice issue. Ishii teaches of similar functionality, and notably shares a common gate line. As a result, given the same functionality, the layout, namely the mirroring of elements relative to the gate line, is within the design choice abilities of one of ordinary skill in the art. Furthermore, Ishii teaches of various different embodiments which alter the layout of the gate lines. Respectfully, this is not a patentable distinction.



	As per Claim 17:
	Ishii does not explicitly teach of “further comprising 2N rows of write control lines, wherein the first pixel units in the nth row of the pixel circuits are coupled to the (2n-1)th row of write control line, and the second pixel units in the nth row of the pixel circuits are coupled to the 2nth row of write control line; and first control circuits in the first pixel units are coupled to the (2n-1)th row of the write control line, and second control circuits in the second pixel units are coupled to the 2nth row of the write control line”

However, the layout is respectfully a design choice issue. Ishii teaches of similar functionality, and the exact connection of lines is a design choice. Furthermore, Ishii teaches of various embodiments in which the control lines connect to the sub-pixels in different layouts as well. Respectfully, this is not a patentable distinction.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement a variety of circuit layouts, with the motivation that it is a design choice issue.

9.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii 
( US 2019/0295464 A1 ) in view of Bae et al. ( US 2013/0265347 A1 ).

Ishii teaches in Claim 21:
A pixel circuit ( Figure 3, [0086] discloses a pixel circuit with various sub-pixels therein ) comprising: 
a first pixel unit, comprising a first display driving circuit, a first pixel electrode coupled to the first display driving circuit, and a first control circuit coupled to the first display driving circuit ( Figure 4, [0092]+ disclose a plurality of sub-pixels Spix which each include a liquid crystal LQ, retention capacitor and sub-pixel electrode 15 (read these as a first display driving circuit), as well as a memory block 50 and inversion switch 61 (read these a first control circuit). To clarify, please note the sub-pixel located at the intersection of SGL1 and GL1 as the interpreted first pixel unit ); 
a second pixel unit, comprising a second display driving circuit, a second pixel electrode coupled to the second display driving circuit, and a second control circuit coupled to the second display driving circuit ( Figure 4 notes a plurality of the sub-pixel aspects (noted above) which repeat in a matrix form. Please note a second such example as the interpreted second pixel unit, as shown. To clarify, please note another subpixel SPIx located at the intersection of SGL2 and GL1 as the interpreted second pixel unit ), 
wherein the first display driving circuit and the second display driving circuit are coupled to a single display control line ( Figure 4, [0097] shows that sub-pixels in the same row share a common gate line GL1 ); 
the first control circuit is configured to adjust and latch a voltage of a first positive phase node coupled to the first control circuit and the first display driving circuit, and the first display driving circuit is configured to provide a first display driving voltage to the first pixel electrode ( Figures 8 and 9, [0130]+ disclose a driving method in which a positive logic is applied which results in a positive shift and this is applied through the gate lines, such as GL1, which sets the potentials of the nodes N1, etc ); 
the second control circuit is configured to adjust and latch a voltage of a second positive phase node coupled to the second control circuit and the second display driving circuit, and the second display driving circuit is configured to provide a second display driving voltage to the second pixel electrode under control of the display control signal and the voltage of the second positive phase node ( Figures 8 and 9, [0130]+ show the various positive voltages/phases applied to each sub-pixel to set the corresponding potential. These are done at various step stages, as shown ); but

Ishii does not explicitly teach wherein “the first pixel electrode and the second pixel electrode correspond to two display areas that display a same color.”

However, in the same field of endeavor, subpixel structure, Bae teaches of a sub-pixel layout, ( Bae, Figure 2, [0059]+ ). In particular, the same color is repeatedly arranged in the pixel areas along the horizontal direction, as shown. Ishii teaches to have the first and second pixel also arranged in the horizontal row (sharing the same gate line that is) and the combination with Bae teaches to have the same color across the horizontal row. Respectfully, one of ordinary skill in the art would realize color arrangements are a design choice issue.




10.	Claims 1-4, 6, 7 and 14-18 rejected under 35 U.S.C. 103 as being anticipated by Ishii ( US 2019/0295464 A1 ) in view of Kim et al. ( US 2009/0027325 A1 ).

	Ishii teaches in Claim 1:
	A pixel circuit ( Figure 3, [0086] discloses a pixel circuit with various sub-pixels therein ) comprising: 
a first pixel unit, comprising a first display driving circuit, a first pixel electrode coupled to the first display driving circuit, and a first control circuit coupled to the first display driving circuit ( Figure 4, [0092]+ disclose a plurality of sub-pixels Spix which each include a liquid crystal LQ, retention capacitor and sub-pixel electrode 15 (read these as a first display driving circuit), as well as a memory block 50 and inversion switch 61 (read these a first control circuit) ); 
a second pixel unit, comprising a second display driving circuit, a second pixel electrode coupled to the second display driving circuit, and a second control circuit coupled to the second display driving circuit ( Figure 4 notes a plurality of the sub-pixel aspects (noted above) which repeat in a matrix form. Please note a second such example as the interpreted second pixel unit, as shown ), 
( Figure 4, [0097] shows that sub-pixels in the same row share a common gate line GL1 ); 
the first control circuit is configured to adjust and latch a voltage of a first positive phase node coupled to the first control circuit and the first display driving circuit, and the first display driving circuit is configured to provide a first display driving voltage to the first pixel electrode under control of a display control signal input by the display control line and the voltage of the first positive phase node ( Figures 8 and 9, [0130]+ disclose a driving method in which a positive logic is applied which results in a positive shift and this is applied through the gate lines, such as GL1, which sets the potentials of the nodes N1, etc ); and 
the second control circuit is configured to adjust and latch a voltage of a second positive phase node coupled to the second control circuit and the second display driving circuit, and the second display driving circuit is configured to provide a second display driving voltage to the second pixel electrode under control of the display control signal and the voltage of the second positive phase node ( Figures 8 and 9, [0130]+ show the various positive voltages/phases applied to each sub-pixel to set the corresponding potential. These are done at various step stages, as shown ); but

Ishii does not explicitly teach wherein “the first display driving circuit and the second display driving circuit are coupled to a data line”.

Respectfully, using broadest reasonable interpretation, the claim language could be construed as the first and second pixel circuit, as taught by Ishii, (corresponding to the first and second display 

To emphasize on this possible interpretation, in the same field of endeavor, 
Ishii does not explicitly teach wherein “the first display driving circuit and the second display driving circuit are coupled to a data line”.

Respectfully, using broadest reasonable interpretation, the claim language could be construed as the first and second pixel circuit, as taught by Ishii, (corresponding to the first and second display driving circuit) are indeed each coupled to a data line (each is coupled, as shown). However, examiner feels this limitation is meant to convey that the first and second display driving circuits are each coupled to the same, or a single, data line.

To emphasize on this possible interpretation, in the same field of endeavor, pixel arrangement, Kim teaches of odd and even numbered pixels, ( Kim, Figure 2, [0059] ). In particular, there is a first sub-pixel 501 and second sub-pixel 502 and they share the same gate line 100-Ga (similar to Ishii) and they both share the same data line 200-Da. As combined with Ishii, the sub-pixel arrangement can be modified without changing the functionality.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the layout as taught by Kim, with the motivation that by connecting to the same data line (and gate line), a gate-on voltage can simultaneously applied, 

	As per Claim 2:
	Ishii does not explicitly teach “wherein the first control circuit and the second control circuit are mirrored on both sides of the display control line, and the first display driving circuit and the second display driving circuit are mirrored on both sides of the display control line.”

However, the layout is respectfully a design choice issue. Ishii teaches of similar functionality, and notably shares a common gate line. As a result, given the same functionality, the layout, namely the mirroring of elements relative to the gate line, is within the design choice abilities of one of ordinary skill in the art. Furthermore, Ishii teaches of various different embodiments which alter the layout of the gate lines. Respectfully, this is not a patentable distinction.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement a variety of circuit layouts, with the motivation that it is a design choice issue.

	Ishii teaches in Claim 3:
	The pixel circuit according to claim 1, wherein the first pixel electrode comprises a first subpixel electrode and a second subpixel electrode coupled to each other, the first subpixel electrode, the second pixel electrode, and the second subpixel electrode are arranged in this order. ( Figures 3 and 4, [0058] discloses sub-pixels within the pixel unit, including red, green and blue, which are coupled to each other, as is known in the art and shown in the LQ connections, as shown )

	Ishii teaches in Claim 4:
	The pixel circuit according to claim 1, wherein: 
the first display driving circuit comprises a first data control subcircuit and a first display control subcircuit ( Figure 4, [0088] shows the memory 50 which stores data and is controlled by a connection to the inversion switch as well as connections to the gate and date lines, to control display ); 
the first data control subcircuit is respectively coupled to the first positive phase node, a first inverting phase node coupled to the first display driving subcircuit and a first latch subcircuit ( A memory naturally stores/latches and is connected to the common electrode drive circuit which has an inversion drive circuit 7 ), the data line ( Figure 4 shows SGL1, for example ), a black screen signal terminal ( [0118] discloses details on FRP signal line which places the display into a black display state ), and a first display control node further coupled to the first display control subcircuit, and configured to control a connection between the first display control node and the black screen signal terminal under control of the first positive phase node and to control a connection between the first display control node and the data line under control of the first inverting phase node; the first display control subcircuit is respectively coupled to the display control line ( Figures 8 and 9, [0101] disclose the timing diagrams which detail the inversion control process in order to place the display into a black state (using  the FRP signals) ), 
( As noted above, the signals are applied along the FRP and gate lines and, in conjunction with the inversion data, shift the display into various states )

	Ishii teaches in Claim 6:
	The pixel circuit according to claim 4, wherein: the first control circuit comprises a first write control subcircuit and the first latch subcircuit coupled to the first write control subcircuit, the first write control subcircuit is configured to control a connection between the data line and the first positive phase node under control of a first write control line, and the first latch subcircuit is configured to latch the voltage of the first positive phase node, and control a voltage of the first inverting phase node according to the voltage of the first positive phase node. ( Figure 4 shows the gate and data lines which connect to a switching/writing transistor. Figure 18, [0234] discloses more details on this writing transistor WT for each sub-pixel SPix. Based on these control signals applied to the transistor, the sub-pixel is activated to allow for the inversion switching to occur )

	Ishii teaches in Claim 7:
	The pixel circuit according to claim 6, wherein the first write control subcircuit comprises a first write control transistor, a control terminal of the first write control transistor is coupled to the first write control line, a first terminal of the first write control transistor is coupled to the first positive phase node, and a second terminal of the first write control transistor is coupled to ( Figure 18, [0234] discloses the connections of the writing transistor WT to the gate lien and data line. The control terminal is connected to the gate line/write control line, the second terminal is connected to the data line and the first terminal is connected to the reading transistor of the memory, [0106] )

	Ishii teaches in Claim 14:
	A pixel circuit driving method for driving the pixel circuit according to claim 1, wherein a display period comprises a data writing phase and a display time phase which are set in this order, the data writing phase comprises a first data writing phase and a second data writing phase ( Figures 8 and 9, [0130] disclose various steps in the writing period, i.e. first, second data writing phases ), the pixel circuit driving method comprises: 
during the first data writing time phase, controlling and adjusting the voltage of the first positive phase node by the first control circuit; during the second data writing time phase, controlling and adjusting the voltage of the second positive phase node by the second control circuit; during the display time phase, latching the voltage of the first positive phase node by the first control circuit, latching the voltage of the second positive phase node by the second control circuit, providing the first display driving voltage to the first pixel electrode by the first display driving circuit under the control of the display control signal input from the display control line and the voltage of the first positive phase node, and providing the second display driving voltage to the second pixel electrode by the second display driving circuit under the control of the display control signal and the voltage of the second positive phase node. ( As disclosed, during each step, a different positive voltage is applied/latched to the various sub-pixels (through the respective memory units), which is then applied to the LQ elements of each sub-pixel to emit the display signal. To clarify, each sub-pixel receives voltages at different times )

	Ishii teaches in Claim 15:
	A display module, comprising N rows and a plurality of columns of pixel circuits comprising the pixel circuit according to claim 1, and N rows of display control lines, wherein N is an integer greater than one ( Figure 4 shows the matrix layout ), 
wherein first pixel units in a nth row of the pixel circuits and second pixel units in the nth row of the pixel circuits are coupled to the nth row of the display control line, and n is a positive integer less than or equal to N. ( As shown in Figure 4, for n=1 (the first of N gate lines), the first and second sub-pixels are shown, both connected to the first gate line )
	
	Ishii teaches in Claim 16:
	The display module of claim 15, wherein first display driving circuits in the first pixel units and second display driving circuits in the second pixel units are coupled to the nth row of the display control line. ( The same reasoning applied above is also applicable here. Considering the sub-pixels are connected to the same gate line, the LQ, capacitor, etc, elements are also connected to the same gate line )

	As per Claim 17:
	Ishii does not explicitly teach of “further comprising 2N rows of write control lines, wherein the first pixel units in the nth row of the pixel circuits are coupled to the (2n-1)th row of 

However, the layout is respectfully a design choice issue. Ishii teaches of similar functionality, and the exact connection of lines is a design choice. Furthermore, Ishii teaches of various embodiments in which the control lines connect to the sub-pixels in different layouts as well. Respectfully, this is not a patentable distinction.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement a variety of circuit layouts, with the motivation that it is a design choice issue.

	As per Claim 18:
	Ishii does not explicitly teach “wherein first control circuits in the first pixel units are coupled to the (2n-1)th row of the write control line, and second control circuits in the second pixel units are coupled to the 2nth row of the write control line.”

However, the layout is respectfully a design choice issue. Ishii teaches of similar functionality, and the exact connection of lines is a design choice. Furthermore, Ishii teaches of various embodiments in which the control lines connect to the sub-pixels in different layouts as well. Respectfully, this is not a patentable distinction.

.

Response to Arguments
11.	Applicant’s arguments considered, but are respectfully moot in view of new grounds of rejection.
	Please note the newly cited reference, Bae and Kim, for teaching the new limitations in Claims 1 and 21. As a result, Applicant’s arguments are moot at this time.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621